Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 1 of 47




             EXHIBIT “A”
                                                                                      E -filed in Office

     Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 9/24/2018
                                                           Page
                                                        Clerk       2 Court
                                                              of State of 47
                                                                  3:50 PM
                                                                                      Coweta County, GA
                                                                                      Sheila Echols, Clerk


                           IN THE STATE COURT OF COWETA COUNTY
                                          STATE OF GEORGIA


     LISA ANN BAKER,                              )
                                                  )    CIVIL ACTION
           PLAINTIFF,                             )    FILE NO.
                                                                      18SV0382E
                                                  )
     vs.                                          )
                                                  )
     LIQUID TRANSPORT                             )    12 PERSON JURY TRIAL DEMANDED
      CORPORATION; RAUL SEGADO;                   )
     AND GREAT WEST CASUALTY                      )
      COMPANY,                                    )
                                                  )
           DEFENDANTS.                            )


                                     COMPLAINT FOR DAMAGES


             COMES NOW, Lisa Ann Baker, Plaintiff herein, and through the undersigned counsel


     files this Complaint for Damages against Defendants Liquid Transport Corporation, Raul Segado,


      and Great West Casualty Company, and hereby shows this Honorable Court as follows:


                PARTIES. JURISDICTION. VENUE. AND SERVICE OF PROCESS


1.     Plaintiff Lisa Ann Baker is a citizen of the State of Georgia and by bringing this action subjects


       herself to the jurisdiction of this Court. Plaintiff resides at 8032 Forrest Rd, Grantville, Coweta


       County, GA 30220.


2.     Defendant Raul Segado (hereinafter "Defendant Segado") is domiciled in NJ and is subject to


       the jurisdiction of this Court. Defendant may be served with process at 1628 Pennfield Dr.


       Thorofare, NJ 08086.


3.     Defendant Raul Segado is subject to the jurisdiction of this Court.


4.     Defendant Raul Segado has been properly served with process in this action.


5.     Defendant Liquid Transport Corporation is aforeign corporation or partnership or other business


       entity organized and existing under the laws of the state of Indiana
     Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 3 of 47


6.     Defendant Liquid Transport Corporation may be served by delivering a copy of the Summons


       and Complaint to its registered agent for service of process in Georgia:    David Marcus, 2300


       Henderson Mill Rd, Fulton County, Atlanta, GA 30345.


7.     Defendant Liquid Transport Corporation has been properly served with process in this action.


8.     Venue is proper as to Defendant Liquid Transport Corporation.


9.     Defendant Liquid Transport Corporation is subject to the jurisdiction of this Court.


10.    Defendant Great West Casualty Company is a foreign corporation or partnership or other


       business entity organized and existing under the laws of the state ofNebraska.


11.    Defendant Great West Casualty Company may be served by delivering a copy of the Summons


       and Complaint on     its registered   agent in   Georgia:   Corporation   Service   Company, 40


       Technology Parkway South, #300, Norcross, GA 30092.


12.    Defendant Great West Casualty Company has been properly served with process in this action.


13.    Venue is proper as to Defendant Great West Casualty Company.


14.    Defendant Great West Casualty Company is subject to the jurisdiction ofthis Court.


15.    Defendant Great West Casualty Company maintains a place of doing business in Georgia.


                                                   FACTS


16.    On or about 10/10/2016 at approximately 3:05 P.M., Plaintiff was the driver of a Honda Accord


       travelling on 1-85 in Franklin County, Georgia.


17.    At the same time and date, Defendant Raul Segado was operating a Kenworth Tractor and was


       traveling on 1-85 North.


18.    Defendant Segado's tractor was owned by Defendant Liquid Transport Corporation and


       Defendant Segado was operating the tractor at the direction and to further the interests of


       Defendant Liquid Transport Corporation.
  Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 4 of 47


19.   Plaintiff slowed her vehicle due to traffic ahead and Defendant Segado crashed his tractor-trailer


      into the rear of Plaintiffs vehicle.


20.   Defendant Segado admitted to the police officer he saw traffic slowing down but could not stop


      in time.


21.   The investigating officer issued the sole citations of fault against Defendant Segado for


      O.C.G.A. § 40-6-49.


22.   On or about 10/10/2016, at approximately , Defendant Segado was an agent, employee and/or


      servant of Defendant Liquid Transport Corporation.


23.   On or about 10/10/2016, at approximately 3:05 P.M. , Defendant Segado was acting within the


      scope of his agency, employment, or service and under the authority or at the direction of


      Defendant Liquid Transport Corporation.


24.   Defendant Great West Casualty Companyis liable to Plaintiff for all damages caused by


      Defendant Segado under the doctrine of respondeat superior or vicarious liability.


25.   At the time of the collision, Defendant Liquid Transport Corporation was insured by Defendant


      Great West Casualty Company.


26.   Defendant Liquid Transport Corporation is a motor common contract carrier engaged in


      interstate or intrastate commerce.


27.   Plaintiff elects to use the procedure set forth in O.C.G.A. § 40-2-140 that permits joinder of


      Defendant Great West Casualty Company.


28.   Plaintiff elects to use the procedure set forth in O.C.G.A. § 40-1-1 12(c) to join Defendant Great


      West Casualty Company.


29.   As a result of the subject collision, which was the proximate result of the negligence of all the


      Defendants, Plaintiff suffered,      and continues to suffer,   significant physical, mental, and
  Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 5 of 47


      emotional injuries, all for which Plaintiff is entitled to recover under the law. All Defendants are


      liable to Plaintiff for these damages.


                        COUNT ONE- T.TARTT.TTV OF DEFENDANT SEGADO


30.   Paragraphs 1-29 are incorporated by reference as if set forth fully herein.


31.   On 10/10/2016, Defendant Segado owed a duty of care to the public in general, and to Plaintiff in


      particular, to operate his vehicle in a safe, reasonable and prudent manner at all times.


32.   Defendant Segado breached his duty of care in at least the following ways:


               a.   In failing to drive at a reasonable and prudent distance so as to anticipate stops and
                    avoid the collision, in violation of O.C.G.A. § 40-6-49;


               b.   In failing to make reasonable and proper observations while driving, and if
                    reasonable and proper observations were made, he failed to act;


               c.   In driving without keeping a proper lookout ahead, in violation of O.C.G.A. §
                    40-6-241;


               d.   In driving without due caution and circumspection and in a manner so as to
                    endanger the person and/or property of others in the immediate vicinity in violation
                    of O.C.G.A. § 40-6-241; and


               e.   In driving in reckless disregard for the safety ofpersons and/or property in violation
                    of O.C.G.A. § 40-6-390.


33.   As the direct and proximate result of the breaches by Defendant Segado set forth above, Plaintiff


      suffered significant physical, mental, and emotional pain.


34.   Defendant Segado is liable, along with the other Defendants for the injuries and damages


      Plaintiff Baker sustained as a result of Defendants' negligence, which damages will be


      determined by the enlightened conscience of an impartial jury based upon the evidence at trial.


      COUNT TWO - LIABILITY OF DEFENDANT LIQUID TRANSPORT CORPORATION


35.   Paragraphs 1-34 are incorporated by reference as if set forth fully herein.


36.   Defendant Liquid Transport Corporation is liable under the doctrine of respondeat superior or
  Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 6 of 47


      vicarious liability for the tortious acts and omissions of its agents or employees, including


      Defendant Segado.


37.   Defendant Liquid Transport Corporation is liable fortortiously failing to properly instruct, train,


      and supervise its employee or agent, Defendant Segado.


38.   Defendant Liquid Transport Corporation is liable for negligently instituting, either expressly or


      by implication, policies, and practices that encouraged its drivers to operate vehicles in an unsafe


      or imprudent manner and that compromised the safety of other drivers on the roadway, and the


      safety of Plaintiff in particular.


39.   Defendant Liquid Transport Corporation is liable for negligently retaining Defendant Segado as


      a driver.


40.   Defendant Great West Casualty Company is liable statutorily under O.C.G.A. § 40-2-140.


41.   Together with the negligence of Defendant Segado, the tortious acts and omissions committed


      by Defendant Liquid Transport Corporation, or through its agents and/or employees, as set forth


      above, directly and/or proximately caused the subject collision and the injuries to Plaintiff


42.   Defendant Liquid Transport Corporation is liable, along with the other Defendants, for the


      injuries and damages Plaintiff suffered as a direct and/or proximate result of Defendants'


      negligence, which damages will be determined by the enlightened conscience of an impartial


      jury based upon the evidence at trial.


                          COUNT THREE - NEGLIGENT ENTRUSTMENT


43.   Paragraphs 1-42 above are incorporated by reference as if set forth fully herein.


44.   Plaintiff is further entitled to damages from Defendant Liquid Transport Corporation due to its


      negligent entrustment of its job performance or assignment to Defendant Segado.


45.   As a result of said negligent entrustment, Plaintiff suffered serious injuries.
  Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 7 of 47


46.   As a result, Plaintiff suffered and continues to suffer bodily, mental, and emotional pain and


      suffering, diminished enjoyment of life, and medical-related expenses and lost wages.


                                 COUNT FOUR- NEGLTGF.NT HTRTNO


47.   Paragraphs 1-46 above are incorporated by reference as if set forth fully herein.


48.   Plaintiff is further entitled to damages from Defendant Liquid Transport Corporation due to its


      negligent hiring and contracting with Defendant Segado to haul goods over the highways of


      Georgia when it knew or should have known that Defendant Segado was not a safe driver and it


      was likely that some injury would occur.


49.   As a result of said negligent hiring, Plaintiff suffered serious injury.


50.   As a result, Plaintiff suffered and continues to suffer bodily, mental, and emotional pain and


      suffering, diminished enjoyment of life, and medical-related expenses and lost wages.


            COUNT FIVF. - T.TARTT.TTV OF DEFENDANT GREAT WEST CASUALTY
                                                  COMPANY


51.   Paragraphs 1-50 above are incorporated by reference as if set forth fully herein.


52.   Pursuant to O.C.G.A. § 40-2-140 and O.C.G.A. § 40-1-1 12(c) and the operative facts set forth


      above, Defendant Great West Casualty Company is directly liable for the tortious acts and


      omissions   of Defendant    Segado and Defendant Liquid Transport Corporation under the


      above-referenced contracts of insurance insuring Defendant Segado and Defendant Liquid


      Transport Corporation.


53.   Pursuant to O.C.G.A. § 40-2-140 and O.C.G.A. § 40-1-1 12(c), Defendant Great West Casualty


      Company is liable, along with the other Defendants, for the injuries and damages Plaintiff


      suffered as a direct and proximate result of Defendants' negligence, which damages will be


      determined by the enlightened conscience of an impartial jury based upon the evidence at trial.
  Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 8 of 47


                                           DAMAGES CLAIMED


54.   Paragraphs 1-53 above are incorporated by reference as if set forth fully herein.


55.   As a direct and proximate result of Defendant Liquid Transport Corporation's negligence,


      Plaintiff sustained personal injuries, special damages, lost wages, and general damages for


      which Plaintiff is entitled to be compensated by the Defendants in an amount to be determined at


      trial.


56.   As a direct and proximate result of Defendant Segado's negligence, Plaintiff sustained personal


      injuries, special damages, lost wages, and general damages for which Plaintiff is entitled to be


      compensated by the Defendants in an amount to be determined at trial.


57.   The actions of Defendant Segado in operating the tractor-trailer during the events described


      herein authorize the imposition of punitive damages, pursuant to the provisions of O.C.G.A. §


      51-12-5.1 in that such actions show willful misconduct, malice, wantonness, oppression, or that


      entire want of care which would raise the presumption of conscious indifference to the


      consequences.




58.   The actions of Defendant Liquid Transport Corporation, in negligently hiring, retaining, and


      entrusting a vehicle to Defendant Segado during the events described herein authorize the


      imposition of punitive damages, pursuant to the provisions of O.C.G.A. § 51-12-5.1 in that such


      actions show willful misconduct, malice, wantonness, oppression, or that entire want of care


      which would raise the presumption of conscious indifference to the consequences.


 WHEREFORE, Plaintiff prays that:


                   (a)   Summons and Complaint be served upon Defendant Segado, Defendant Liquid


                         Transport   Corporation,   and   Defendant   Great   West   Casualty   Company,


                         according to the law;
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 9 of 47


               (b) Plaintiff recover from Defendants a sum of damages to compensate Plaintiff for


                    Plaintiffs injuries and damages including, but not limited to, medical expenses


                    (past and future), pain and suffering (past, present and future), and lost wages


                    (past and future) as aforesaid;

               (c) Plaintiff have and recover a judgment in punitive damages to punish and deter


                    such future conduct of the Defendants;


               (d) All costs of this action be taxed against Defendants; and


               (e) For such other and further relief as the Court shall deem just and appropriate.



                                                  RespectfuHy submitted.

 The Melonakos Law Firm, LLC
 416 E. North St.                                 Miahael A Melo/akos, Esq.
 Greenville, SC 29601                             Attorney for Plaintiff
 (864) 485-5555 - Office                          Georgia Bar No: 1 1 5090
 (864) 752-1600- Fax
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 10 of 47
                                                                                            E -filed in the Office
                                                                                            Clerk of State Court
                                                                                            9/24/2018 3:50 PM
                                                                                            Coweta County, GA
                       IN THE STATE COURT OF COWETA COUNTY                                  Sheila Echols, Clerk

                                       STATE OF GEORGIA


 LISA ANN BAKER,                               )
                                               )    CIVIL ACTION
       PLAINTIFF,                              )    FILE NO.
                                               )                  18SV0382E
 vs.                                           )
                                               )
 LIQUID TRANSPORT                              )
 CORPORATION; GREAT WEST                       )
 CASUALTY COMPANY; AND RAUL                    )
 SEGADO,                                       )
                                               )
       DEFENDANTS.                             )


  PLAINTIFF'S FIRST INTERROGATORIES AND REQUEST FOR PRODUCTION OF
                                DOCUMENTS TO DEFENDANTS


 To: Defendants by and through its counsel of record.


        Plaintiff, pursuant to O.C.G.A. §§ 9-11-33 and 9-11-34, submits herewith to Defendants,


 for response within forty-five (45) days after service hereof, in the form provided by law, the


 following interrogatories and requests for production of documents, the same being continuing in


 nature, requiring a supplemental response upon the discovery of other or further information or


 documents affecting your response thereto.


        In responding, you are requested to answer fully and produce all documents available to


 you or in your possession or in the possession of any agent, insurer, investigator, or attorney acting


 on yourbehalf


        For your convenience, in lieu of producing the original documents described below for


 inspection at the offices of The Melonakos Law Firm, LLC, at 416 E. North St. Greenville, SC


 29601, (excluding such tangible items such as photographs), you may photocopy said documents


 and mail them to the undersigned within the time allowed by law, together with a certification
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 11 of 47


 stating: 'The documents so furnished constitute true, correct, and complete copies of all of the


 documents requested," clearly noting and identifying any exception.


         Plaintiff requests that each Defendant respond to these Interrogatories and Requests


 for Production of Documents individually, separately, and completely, and supplement any


 responses to these Interrogatories and Requests for Production individually, separately, and


 completely.


  INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS


                                               1.


         State the name and address of any individual or entity with any ownership or lease interest


 in the tractor or trailer (including any container or chassis if applicable) Driven by Defendant Raul


 Segado on the date of the incident referred to in the Complaint and describe the nature of the


 interest.


                                               2.


         Identify all vehicle leases, subleases, trip leases, or other leasing or sharing arrangements


 involving the tractor or trailer (including any container or chassis, if applicable) by Defendant Raul


 Segado from thirty days prior to the subject collision to thirty days after the subject collision.


                                               3.


         Please produce true, accurate and complete copies of any lease, contract, or other


 agreement regarding the tractor or trailer (including any container or chassis, if applicable) driven


 by Defendant Raul Segado on the day of the subject collision.


                                               4.


         Please produce true, accurate, and complete copies of the bill of sale, title, and any other


 documents relating to the ownership of the tractor and trailer driven (including container or
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 12 of 47


 chassis, if applicable) by Defendant Raul Segado on the date of the incident referred to in the


 complaint.


                                                  5.


        Please produce true, accurate, and complete copies of any lease, employment contract, or


 any other documents regarding the employment status of Defendant Raul Segado.


                                                  6.


        Please identify the point of origin, the destination, and reason for the trip being made by


 Defendant Raul Segado at the time of the subject collision.


                                                  7.


        Please produce true, accurate, and complete copies of the bill of lading for any loads


 carried by Defendant Raul Segado for the eight day period preceding the subject collision.


                                                  8.


 In regard to the load being transported at the time of the collision by Defendant Raul Segado,


 please identify:


          a    Where the load originated;


         b.    The contents thereof;


          c.   The weight of said load;


          d.   The final destination of the load; and


          e.   Any   contracts,   bills   of lading,   shipment   documents,   consignment forms,   fax


               correspondence, or other writings pertaining to the transportation of said load.


                                                 9.


        Was the Defendant's vehicle covered by liability insurance? If so, state the names of all


 insurers providing liability insurance on said vehicle and give the limits of coverage of each
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 13 of 47


 policy.


                                                10.


           Please produce true, accurate, and complete copies of any policies of insurance identified


 in response to the preceding Interrogatory.


                                                11.


           Has any insurer referred to above denied coverage or reserved its right to later deny


 coverage under any such policy of liability insurance? If so, please explain.


                                                12.


           Do you contend that Plaintiff caused or contributed to the collision in question? If so, state


 with particularity each and every contention made in this regard.


                                                13.


           Please produce true, accurate, and complete copies of any trip reports or dispatch records in


 regard to Defendant Raul Segado for the two week period preceding the incident referred to in the


 Complaint.


                                                14.


           Please produce true, accurate, and complete copies of all driver's logs or time cards for


 Defendant Raul Segado for the six month period preceding the incident referred to in the


 complaint.


                                                15.


           Please produce true, accurate, and complete copies of all weight tickets, check stubs, fuel


 receipts, invoices, hotel bills and other records for any expenses incurred by Defendant Segado for


 the six month period preceding the subject collision.


                                                16.
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 14 of 47


        Please produce true, accurate, and complete copies of all daily, monthly, and annual


 inspection reports, and any other inspection reports concerning the tractor and trailer (including


 any container or chassis, if applicable) driven by Defendant Raul Segado on the day of the subject


 collision for the one year period before the subject collision and the six month period following the


 subject collision.


                                               17.


        Please produce true, accurate, and complete copies of all maintenance records, repair


 invoices, and woric orders concerning the tractor and trailer (including any container or chassis, if


 applicable) driven by Defendant Segado on the day of the subject collision for the one year period


 before the subject collision and the six month period following the subject collision.


                                               18.


        Please produce true, accurate, and complete copies of Defendant Segado's driver's


 qualification file, including but not limited to:


         a.   Application for employment;


        b.    Copy ofhis CDL license;


         c.   Driver's certification of priormotorvehicle accidents;


         d.   Driver's certification of prior violations of motor vehicle laws;


         e.   Driver's employment history;


        f.    Defendant Liquid Transport Corporation's inquiry into his driving record;


        g-    Defendant Liquid Transport Corporation's inquiry into his employment record;


        h.    Documents regarding Defendant Liquid Transport Corporation's annual review of the


              driving record of Defendant Liquid Transport Corporation;


         i.   Response of each state agency to Defendant Liquid Transport Corporation's annual
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 15 of 47


              inquiry concerning the driving record of Defendant Liquid Transport Corporation;


        j.    Certification of Defendant Segado's road test;


        k.    Medical examiner's certificate;


        1.    Statement setting forth in detail any denial, revocation, or suspension of any license,


              permit or privilege to operate a motor vehicle;


        m.    Training certificates and training documents;


        n.    Drug testing records; and


        o.    Any other documents in the Driver's Qualification File.


                                                 19.


        Did Defendant Liquid Transport            Corporation     conduct a post-accident alcohol and


 controlled substance test on Defendant Segado? If so, please state:


             a.   The date of testing;


             b.   Who performed the test;


             c.   Where the test was performed; and


             d.   The results of the test.


                                                 20.


        Please    produce    true,   accurate,   and   complete    copies   of   any   printouts,   records,


 correspondence, memoranda, or other documents concerning post-accident alcohol and controlled


 substance testing of Defendant Segado.


                                                 21.


        If post-accident testing was not performed on Defendant Segado, please state the reasons


 such testing did not occur.


                                                 22.
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 16 of 47


        Was    a   post-accident   report   completed   and   forwarded   to   the   Federal   Highway


 Administration? If not, please state the reasons that a post-accident report was not completed and


 forwarded to the FHA.


                                              23.


        Please produce true, accurate, and complete copies of any post-accident reports.


                                              24.


        Please produce true, accurate, and complete copies of the accident register for Defendant


 Liquid Transport Corporation for the one year preceding the subject collision.


                                              25.


        Please produce copies of any driver manuals, guidelines, rules or regulations issued to


 drivers by Defendant Liquid Transport Corporation or kept by Defendant Liquid Transport


 Corporation or Great West Casualty Company.


                                              26.


        Please produce true, accurate, and complete copies of any reports, memoranda, notes, logs


 or other documents evidencing any complaints about Defendant Segado.


                                              27.


        Please produce true, accurate, and complete copies of all safety manuals, brochures,


 handouts, literature, or other written documents pertaining to safety provided to drivers by


 Defendant Liquid Transport Corporation or kept by Defendant Liquid Transport Corporation or


 Defendant Great West Casualty Company.


                                              28.


        State in detail the factual basis for each defense you have raised in your Answer to the


 Complaint.
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 17 of 47


                                              29.


         State the name, address, and telephone number for the President, Safety Director, Federal


 Safety Regulation Compliance Officer, the Dispatcher for the trip which ultimately resulted in the


 collision, and all persons who interviewed and were involved in the hiring and associating of


 Defendant Segado.


                                              30.


         State whether the tractor involved in the collision contained or utilized an on-board


 recording device, an on-board computer, tachograph, trip monitor, trip recorder, trip master,


 Qualcomm, Vorad, ECM or device known by any other name which records information


 concerning the operation ofthe tractor.


                                              31.


        Please produce true, accurate, and complete copies of any printouts, records or documents


 produced by any device identified in response to the preceding interrogatoiy for the six month


 period before the subject collision.


                                              32.


        Describe the tractor operated by Defendant Raul Segado at the time of the collision,


 including but not limited to the year, make, and model, mileage, maintenance history, all features,


 specifications, special equipment, governors, on-board recording devices, radar detectors, CB


 radios, or other descriptive information regarding the tractor and trailer unit.


                                              33.


        Has Defendant Segado ever been cited by the Department of Transportation, Public


 Service Commission, or Federal Highway Administration for violation of the Federal Motor


 Carrier Safety Regulations? If so, please state for each instance:
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 18 of 47


            a.   The date ofthe violation;


            b.   A description of the violation;


            c.   The location where the violation occurred;


            d.   The agency issuing the citation; and


            e.   The ultimate disposition ofthe charges.


                                              34.


        Please produce true, accurate, and complete copies of any document concerning any


 violation identified in response to the preceding Interrogatory.


                                              35.


        Has Defendant Liquid Transport Corporation ever been cited by the Department of


 Transportation, Public Service Commission, or Federal Highway Administration for violation of


 the Federal Motor Carrier Safety Regulations? If so, please state for each instance:


            a.   The date ofthe violation;


            b.   A description of the violation;


            c.   The location where the violation occurred;


            d.   The agency issuing the citation; and


            e.   The ultimate disposition ofthe charges


                                              36.


        Please produce true, accurate, and complete copies of any document concerning any


 violation identified in response to the preceding Interrogatory.


                                              37.


        Has Defendant Segado ever been disqualified or placed out-of-service? If so, please state


 for each instance the dates of disqualification and the reason(s) for disqualification.
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 19 of 47


                                             38.


         Please produce true, accurate, and complete copies of any document concerning any


 disqualification or out-of-service placement identified in response to the preceding Interrogatory.


                                             39.


         Identify the name and address       of any repair facility which performed repairs or


 maintenance on the tractor and trailer (including any container or chassis, if applicable) driven by


 Defendant Segado on the date of the incident referred to in the Complaint for the one year period


 before the subject collision and six month period before the subject collision.


                                             40.


         State the extent of any training provided to Defendant Segado by Defendant Liquid


 Transport Corporation or any outside agency since the date of Defendant Segado's application for


 employment or the date he began driving for Defendant Liquid Transport Corporation, whichever


 came first.


                                             41.


         Please produce true, accurate, and complete copies of any documents regarding any


 training received by Defendant Segado.


                                             42.


         Please produce true, accurate, and complete copies of any permits or licenses regarding the


 tractor and trailer driven by Defendant Segado and the load transported by Defendant Segado at


 the time of the subject collision.


                                             43.


         Please explain the nature of the employment relationship between Defendant Liquid


 Transport Corporation and Defendant Segado (i.e., lease operator, company driver, temporary
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 20 of 47


 driver, etc.), including, but not limited to:    The date the employment relationship began; if the


 employment relationship has been terminated; the date of such termination, and the identity of the


 persons who terminated such driver.


                                                 44.


        With respect to Defendant Segado, please state the driver's mode of compensation as of the


 date of the subject collision. If his mode of compensation was different in the six months before or


 six months after the collision, please state such other mode of compensation.


                                                 45.


        Please produce, true, accurate, and complete copies of the payroll information concerning


 Defendant Segado for the six (6) months prior to and the two (2) months after the subject collision


 and his pay check for the time period covering the date of the collision. (Plaintiff's counsel is not


 requesting copies of pay checks unless otherwise specified, but requests the individualized payroll


 record ledger sheet indicating the amount of pay, miles driven for the time periods specified, etc.).


                                                 46.


        Does Defendant Liquid Transport Corporation, on its own or through its insurer, or through


 any other person or business entity, obtain information from any private source or governmental


 agency concerning driving history, driving infractions, and motor vehicle records of drivers it


 employs? If so, please state the name and business of each entity through which such information


 was requested or obtained concerning Defendant Segado, and the dates upon which such


 information was obtained concerning Defendant Segado.


                                                 47.


        Please produce true, accurate, and complete copies of all motor vehicle records or reports


 of any kind received from any private corporation or service, or any governmental entity relative to
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 21 of 47


 the driving history, driving record, and driving infractions of Defendant Segado since the


 commencement         of   Defendant   Segado's    employment     with   Defendant    Liquid   Transport


 Corporation up and through the date of trial.


                                                48.


            Please produce true, accurate, and complete copies of all documents and materials sent to


 or received from the Director of Regional Motor Carrier Safety of the Office of the Federal


 Highway Administration, the Georgia Regulatory Authority, or any other governmental agency


 relative to the subject collision which made the basis of this lawsuit.


                                                49.


            Please produce true, accurate, and complete copies of all certificates of authority, filings,


 registrations, license, permits, or other related documents issued by or sent to any governmental


 entity in regard to Defendant Liquid Transport Corporation or Defendant Segado's operations.


                                                50.


            Please identify all automobile accidents and moving violations for Defendant Segado prior


 to and subsequent to the subject collision, including the date of the event, the location, the


 jurisdiction, and a description of the accident and/or moving violation(s).


                                                51.


            Please produce true, accurate, and complete copies of any PSP report or similar report from


 the FMCSA on Defendant Segado showing his prior accidents and inspection history.


                                                52.


            Please state Defendant Raul Segado's date of birth, social security number, and driver's


 license.


                                                53.
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 22 of 47


           Please identify the cellphone number and service provider for all cellular phones owned,


 used, or operated by Defendant Raul Segado on the date of the subject collision.


                                               54.


           Please produce true, accurate, and complete copies of all cellular phone records showing


 incoming and outgoing calls, texts, and messages for the date of the subject collision.


                                               55.


           State the name and address of any person, including any party, who, to your knowledge,


 information or belief:


              a.   Was an eyewitness to the subject collision;


              b.   Has some knowledge of any fact or circumstance upon which your defense is


                   based;


              c.   Has   conducted any investigation relating to the subject collision or of the


                   background, employment, medical histoiy, or activities of Plaintiff


                                               56.


           To your knowledge, information or belief, has any person identified in the preceding


 interrogatory given any statement or report in connection with this action? If so, describe such


 statement or report and give the name and address of the person having custody and control


 thereof


                                               57.


           Please produce true, accurate, and complete copies of any document concerning any


 violation identified in response to the preceding Interrogatory.


                                               58.


           To your knowledge, information, or belief are there any videotapes, photographs, plats or
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 23 of 47


 drawings of the scene of the subject collision, the vehicles involved, or of Plaintiff? If so, please


 describe such videotapes, photographs, plats or drawings and give the name and address of the


 person having custody and control thereof.


                                              59.


        Please produce true, accurate, and complete copies of all such videotapes, photographs,


 plats or drawings identified in response to the preceding Interrogatory.


                                              60.


        If you intend to call any expert or technician as a witness at the trial of this action, state the


 subject matter on which he is expected to testify and state in detail the opinion held by each such


 expert or technician and give a complete summary of the grounds for each opinion held.


                                              61.


        Please produce true, accurate and complete copies of any videotape, photograph, report,


 data, memoranda, handwritten notes, or other document reviewed by or generated by an individual


 identified in response to the preceding Interrogatory.


                                              62.


        Please produce true, accurate, and complete copies of any documents obtained through a


 Request for Production of Documents or subpoena.
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 24 of 47


                                            63.


        In regard to any document which has not been produced on grounds of privilege, please


 state the following:


            a.   The date each document was generated;


            b.   The person generating each document;


            c.   The present custodian of each document;


            d.   A description of each document.


                                            64.


        Please produce true, accurate and complete copies of any medical records, videotapes,


 photographs, or other evidence concerning referencing or depicting Plaintiff


                                            65.


        Please produce a true, accurate and complete copy of the entire claim file created and


 maintained by Defendant Great West Casualty Company regarding Plaintiff's insurance claim that


 makes up the basis of this lawsuit.


        Respectfully submitted,


                                                   Respectfully submitted,


 The Melonakos Law Firm, LLC                       /s/ Michael Melonakos
 416 E. North St.                                  Michael A Melonakos, Esq.
 Greenville, SC 29601                              Attorney forPlaintiff
 (864) 485-5555 -Office                            GeorgiaBarNo: 115090
 (864) 752-1600 -Fax
    Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 25 of 47
                                                                                                        Print Form'




          IN THE STATE COURT OF COWETA COUNTY, GEORGIA
      PHYSICAL ADDRESS: 72 GREENVILLE STREET, NEWNAN, GEORGIA 30263
              MAILING ADDRESS: P.O. BOX 884, fIeWNAN, GEORGIA 30264
                  TELEPHONE (770) 254-2699 * FACSIMILE (770) 252-6422




    Kenyetta Chester c/o Jensen Law


    6111 Peachtree Dunwoody Rd.


    Bldg G, Ste 201, Atlanta, GA 30328

                                           Plaintiff
                                                                      18SV0392E
    Vs.
                                                                      Case Number

    Lila Thompson


    251 Lamar Smith Drive


    Newnan, Georgia 30263

                                          Defendant



                                                   SUMMONS


    TO THE ABOVE NAMED DEFENDANT(S):
    You arc hereby summoned and required to file with the Clerk of said Court and serve upon
    Plaintiffs Attorney, whose name and address is:

    Jensen Law, LLC, Eric L. Jensen, Esq./Michael T. Roti, Esq.



    6111 Peachtree Dunwoody Road, Building G, Suite 201

    Atlanta, Georgia 30328




    answer to the complaint which is herewith served upon you, within 30 days after service of this
    summons upon you, exclusive of the day of service. If you fail to do so, Judgment by default will
    be taken against you for the relief demanded in the complaint.

                                                       SHEILA W. ECHOLS
                                      /
                                                       CLERK OF COURT
                     .   ,        .                    State Court of Coweta County
/                            '»   > /'iM'..            Deputy Clerk
   Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 26     of in47
                                                            E -filed    the Office
                                                                                                                             Clerk of State Court
                                                                                                                             9/24/2018 3:50 PM
                       General Civil and Domestic Relations Case Filing Information Form                                     Coweta County, GA
                                                                                                                             Sheila Echols, Clerk

                                Superior or Q^tate Court of                                            County
                                             -r—              -.-S-




        msmmm.                               .
                                                                      Casfl NUftiber.      rioM-yi                                 . .;;V$n
                                                                                                            ,-v
                                                                                           .




Plaintiff(s)                                                            Defendant(s)
                                                                        L.fr*/7<K 1Vfr4l5/cr<'f~
               First             Middle 1.         Suflix   Prefix      ~U«               First          MlddleL    Suffix      Prefix

                                                                        Ujl-Jo
Lest           First             Middle!.          Suffix   Prefix       Last             First          MlddleL    Suffix      Prefix

                                                                         Q II '     '-"S- Gx.Sc*. U-Jf
Last           First             Middle).          Suffix   Prefix       Last             First          Middle L   Suffix      Prefix



Last           First             Middle I.         Suffix   Prefix       Last             First          Middle L   Suffix      Prefix


Plaintiff's Attorney                  kktAaeu*i<0{                        Bar Number i iSofo                   Self-Represented


                                                     Check One Case Type in One Box


        Genera I Civil Cases                                                    Domestic Relations Cases

                 Automobile Tort                                                        Adoption
                 Civil Appeal                                                           Dissolution/Divorce/Separate
                 Contract                                                               Maintenance
                 Garnishment                                                            Family Violence Petition
                 General Tort                                                           Paternity/Legitimation
                 Habeas Corpus                                                          Support -IV-D
                 Injunction/Mandamus/Other Writ                                         Support - Private (non-lV-O)
                 Landlord/Tenant                                                        Other Domestic Relations
                 Medical Malpractice Tort
                 Product Liability Tort                                         Post^udfjnwit^Check_OneCaseT^££
                 Real Property
                                                                                        Contempt
                 Restraining Petition
                                                                                        Non-payment of child support,
                 Other General Civil                                                    medical support or alimony
                                                                                        Modification
                                                                                        Other/Administrative

         Check if the action is related to another action(s) pending or previously pending in this court involving some or all
         of the same parties, subject matter, or factual issues, if so, provide a case number for each.


                  Case Number                                          Case Number


         I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
         redaction of personal or confidential Information In O.C.G.A. § 9-11-7.1.

         Is an interpreter needed in this case? If so, provide the language^) required.
                                                                                                       Language^) Required


         Do you or your client need any disability accommodations? If so, please describe the accommodation request




                                                                                                                                  Venion l.Lta
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 27 of 47
                                                                                          E -filed in the Office
                                                                                          Clerk of State Court
                                                                                         9/24/2018 3:50 PM
                                                                                          Coweta County, GA
                       IN THE STATE COURT OF COWETA COUNTY                                Sheila Echols, Clerk
                                       STATE OF GEORGIA


 LISA ANN BAKER,                               )
                                               )    CIVIL ACTION
       PLAINTIFF,                              )    FILE NO.
                                               )                    18SV0372E
 vs.                                           )
                                               )
 LIQUID TRANSPORT                              )
 CORPORATION; GREAT WEST                       )
 CASUALTY COMPANY; AND RAUL                    )
 SEGADO,                                       )
                                               )
       DEFENDANTS.                             )


  PLAINTIFF'S FIRST INTERROGATORIES AND REQUEST FOR PRODUCTION OF
                                DOCUMENTS TO DEFENDANTS


 To: Defendants by and through its counsel of record.


        Plaintiff, pursuant to O.C.G.A. §§ 9-11-33 and 9-11-34, submits herewith to Defendants,


 for response within forty-five (45) days after service hereof, in the form provided by law, the


 following interrogatories and requests for production of documents, the same being continuing in


 nature, requiring a supplemental response upon the discovery of other or further information or


 documents affecting your response thereto.


        In responding, you are requested to answer fully and produce all documents available to


 you or in your possession or in the possession of any agent, insurer, investigator, or attorney acting


 on yourbehalf


        For your convenience, in lieu of producing the original documents described below for


 inspection at the offices of The Melonakos Law Firm, LLC, at 416 E. North St. Greenville, SC


 29601, (excluding such tangible items such as photographs), you may photocopy said documents


 and mail them to the undersigned within the time allowed by law, together with a certification
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 28 of 47


 stating: 'The documents so furnished constitute true, correct, and complete copies of all of the


 documents requested," clearly noting and identifying any exception.


         Plaintiff requests that each Defendant respond to these Interrogatories and Requests


 for Production of Documents individually, separately, and completely, and supplement any


 responses to these Interrogatories and Requests for Production individually, separately, and


 completely.


  INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS


                                               1.


         State the name and address of any individual or entity with any ownership or lease interest


 in the tractor or trailer (including any container or chassis if applicable) Driven by Defendant Raul


 Segado on the date of the incident referred to in the Complaint and describe the nature of the


 interest.


                                               2.


         Identify all vehicle leases, subleases, trip leases, or other leasing or sharing arrangements


 involving the tractor or trailer (including any container or chassis, if applicable) by Defendant Raul


 Segado from thirty days prior to the subject collision to thirty days after the subject collision.


                                               3.


         Please produce true, accurate and complete copies of any lease, contract, or other


 agreement regarding the tractor or trailer (including any container or chassis, if applicable) driven


 by Defendant Raul Segado on the day of the subject collision.


                                               4.


         Please produce true, accurate, and complete copies of the bill of sale, title, and any other


 documents relating to the ownership of the tractor and trailer driven (including container or
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 29 of 47


 chassis, if applicable) by Defendant Raul Segado on the date of the incident referred to in the


 complaint.


                                                  5.


        Please produce true, accurate, and complete copies of any lease, employment contract, or


 any other documents regarding the employment status of Defendant Raul Segado.


                                                  6.


        Please identify the point of origin, the destination, and reason for the trip being made by


 Defendant Raul Segado at the time of the subject collision.


                                                  7.


        Please produce true, accurate, and complete copies of the bill of lading for any loads


 carried by Defendant Raul Segado for the eight day period preceding the subject collision.


                                                  8.


 In regard to the load being transported at the time of the collision by Defendant Raul Segado,


 please identify:


          a    Where the load originated;


         b.    The contents thereof;


          c.   The weight of said load;


          d.   The final destination of the load; and


          e.   Any   contracts,   bills   of lading,   shipment   documents,   consignment forms,   fax


               correspondence, or other writings pertaining to the transportation of said load.


                                                 9.


        Was the Defendant's vehicle covered by liability insurance? If so, state the names of all


 insurers providing liability insurance on said vehicle and give the limits of coverage of each
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 30 of 47


 policy.


                                                10.


           Please produce true, accurate, and complete copies of any policies of insurance identified


 in response to the preceding Interrogatory.


                                                11.


           Has any insurer referred to above denied coverage or reserved its right to later deny


 coverage under any such policy of liability insurance? If so, please explain.


                                                12.


           Do you contend that Plaintiff caused or contributed to the collision in question? If so, state


 with particularity each and every contention made in this regard.


                                                13.


           Please produce true, accurate, and complete copies of any trip reports or dispatch records in


 regard to Defendant Raul Segado for the two week period preceding the incident referred to in the


 Complaint.


                                                14.


           Please produce true, accurate, and complete copies of all driver's logs or time cards for


 Defendant Raul Segado for the six month period preceding the incident referred to in the


 complaint.


                                                15.


           Please produce true, accurate, and complete copies of all weight tickets, check stubs, fuel


 receipts, invoices, hotel bills and other records for any expenses incurred by Defendant Segado for


 the six month period preceding the subject collision.


                                                16.
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 31 of 47


        Please produce true, accurate, and complete copies of all daily, monthly, and annual


 inspection reports, and any other inspection reports concerning the tractor and trailer (including


 any container or chassis, if applicable) driven by Defendant Raul Segado on the day of the subject


 collision for the one year period before the subject collision and the six month period following the


 subject collision.


                                               17.


        Please produce true, accurate, and complete copies of all maintenance records, repair


 invoices, and woric orders concerning the tractor and trailer (including any container or chassis, if


 applicable) driven by Defendant Segado on the day of the subject collision for the one year period


 before the subject collision and the six month period following the subject collision.


                                               18.


        Please produce true, accurate, and complete copies of Defendant Segado's driver's


 qualification file, including but not limited to:


         a.   Application for employment;


        b.    Copy ofhis CDL license;


         c.   Driver's certification of priormotorvehicle accidents;


         d.   Driver's certification of prior violations of motor vehicle laws;


         e.   Driver's employment history;


        f.    Defendant Liquid Transport Corporation's inquiry into his driving record;


        g-    Defendant Liquid Transport Corporation's inquiry into his employment record;


        h.    Documents regarding Defendant Liquid Transport Corporation's annual review of the


              driving record of Defendant Liquid Transport Corporation;


         i.   Response of each state agency to Defendant Liquid Transport Corporation's annual
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 32 of 47


              inquiry concerning the driving record of Defendant Liquid Transport Corporation;


        j.    Certification of Defendant Segado's road test;


        k.    Medical examiner's certificate;


        1.    Statement setting forth in detail any denial, revocation, or suspension of any license,


              permit or privilege to operate a motor vehicle;


        m.    Training certificates and training documents;


        n.    Drug testing records; and


        o.    Any other documents in the Driver's Qualification File.


                                                 19.


        Did Defendant Liquid Transport            Corporation     conduct a post-accident alcohol and


 controlled substance test on Defendant Segado? If so, please state:


             a.   The date of testing;


             b.   Who performed the test;


             c.   Where the test was performed; and


             d.   The results of the test.


                                                 20.


        Please    produce    true,   accurate,   and   complete    copies   of   any   printouts,   records,


 correspondence, memoranda, or other documents concerning post-accident alcohol and controlled


 substance testing of Defendant Segado.


                                                 21.


        If post-accident testing was not performed on Defendant Segado, please state the reasons


 such testing did not occur.


                                                 22.
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 33 of 47


        Was    a   post-accident   report   completed   and   forwarded   to   the   Federal   Highway


 Administration? If not, please state the reasons that a post-accident report was not completed and


 forwarded to the FHA.


                                              23.


        Please produce true, accurate, and complete copies of any post-accident reports.


                                              24.


        Please produce true, accurate, and complete copies of the accident register for Defendant


 Liquid Transport Corporation for the one year preceding the subject collision.


                                              25.


        Please produce copies of any driver manuals, guidelines, rules or regulations issued to


 drivers by Defendant Liquid Transport Corporation or kept by Defendant Liquid Transport


 Corporation or Great West Casualty Company.


                                              26.


        Please produce true, accurate, and complete copies of any reports, memoranda, notes, logs


 or other documents evidencing any complaints about Defendant Segado.


                                              27.


        Please produce true, accurate, and complete copies of all safety manuals, brochures,


 handouts, literature, or other written documents pertaining to safety provided to drivers by


 Defendant Liquid Transport Corporation or kept by Defendant Liquid Transport Corporation or


 Defendant Great West Casualty Company.


                                              28.


        State in detail the factual basis for each defense you have raised in your Answer to the


 Complaint.
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 34 of 47


                                              29.


         State the name, address, and telephone number for the President, Safety Director, Federal


 Safety Regulation Compliance Officer, the Dispatcher for the trip which ultimately resulted in the


 collision, and all persons who interviewed and were involved in the hiring and associating of


 Defendant Segado.


                                              30.


         State whether the tractor involved in the collision contained or utilized an on-board


 recording device, an on-board computer, tachograph, trip monitor, trip recorder, trip master,


 Qualcomm, Vorad, ECM or device known by any other name which records information


 concerning the operation ofthe tractor.


                                              31.


        Please produce true, accurate, and complete copies of any printouts, records or documents


 produced by any device identified in response to the preceding interrogatoiy for the six month


 period before the subject collision.


                                              32.


        Describe the tractor operated by Defendant Raul Segado at the time of the collision,


 including but not limited to the year, make, and model, mileage, maintenance history, all features,


 specifications, special equipment, governors, on-board recording devices, radar detectors, CB


 radios, or other descriptive information regarding the tractor and trailer unit.


                                              33.


        Has Defendant Segado ever been cited by the Department of Transportation, Public


 Service Commission, or Federal Highway Administration for violation of the Federal Motor


 Carrier Safety Regulations? If so, please state for each instance:
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 35 of 47


            a.   The date ofthe violation;


            b.   A description of the violation;


            c.   The location where the violation occurred;


            d.   The agency issuing the citation; and


            e.   The ultimate disposition ofthe charges.


                                              34.


        Please produce true, accurate, and complete copies of any document concerning any


 violation identified in response to the preceding Interrogatory.


                                              35.


        Has Defendant Liquid Transport Corporation ever been cited by the Department of


 Transportation, Public Service Commission, or Federal Highway Administration for violation of


 the Federal Motor Carrier Safety Regulations? If so, please state for each instance:


            a.   The date ofthe violation;


            b.   A description of the violation;


            c.   The location where the violation occurred;


            d.   The agency issuing the citation; and


            e.   The ultimate disposition ofthe charges


                                              36.


        Please produce true, accurate, and complete copies of any document concerning any


 violation identified in response to the preceding Interrogatory.


                                              37.


        Has Defendant Segado ever been disqualified or placed out-of-service? If so, please state


 for each instance the dates of disqualification and the reason(s) for disqualification.
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 36 of 47


                                             38.


         Please produce true, accurate, and complete copies of any document concerning any


 disqualification or out-of-service placement identified in response to the preceding Interrogatory.


                                             39.


         Identify the name and address       of any repair facility which performed repairs or


 maintenance on the tractor and trailer (including any container or chassis, if applicable) driven by


 Defendant Segado on the date of the incident referred to in the Complaint for the one year period


 before the subject collision and six month period before the subject collision.


                                             40.


         State the extent of any training provided to Defendant Segado by Defendant Liquid


 Transport Corporation or any outside agency since the date of Defendant Segado's application for


 employment or the date he began driving for Defendant Liquid Transport Corporation, whichever


 came first.


                                             41.


         Please produce true, accurate, and complete copies of any documents regarding any


 training received by Defendant Segado.


                                             42.


         Please produce true, accurate, and complete copies of any permits or licenses regarding the


 tractor and trailer driven by Defendant Segado and the load transported by Defendant Segado at


 the time of the subject collision.


                                             43.


         Please explain the nature of the employment relationship between Defendant Liquid


 Transport Corporation and Defendant Segado (i.e., lease operator, company driver, temporary
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 37 of 47


 driver, etc.), including, but not limited to:    The date the employment relationship began; if the


 employment relationship has been terminated; the date of such termination, and the identity of the


 persons who terminated such driver.


                                                 44.


        With respect to Defendant Segado, please state the driver's mode of compensation as of the


 date of the subject collision. If his mode of compensation was different in the six months before or


 six months after the collision, please state such other mode of compensation.


                                                 45.


        Please produce, true, accurate, and complete copies of the payroll information concerning


 Defendant Segado for the six (6) months prior to and the two (2) months after the subject collision


 and his pay check for the time period covering the date of the collision. (Plaintiff's counsel is not


 requesting copies of pay checks unless otherwise specified, but requests the individualized payroll


 record ledger sheet indicating the amount of pay, miles driven for the time periods specified, etc.).


                                                 46.


        Does Defendant Liquid Transport Corporation, on its own or through its insurer, or through


 any other person or business entity, obtain information from any private source or governmental


 agency concerning driving history, driving infractions, and motor vehicle records of drivers it


 employs? If so, please state the name and business of each entity through which such information


 was requested or obtained concerning Defendant Segado, and the dates upon which such


 information was obtained concerning Defendant Segado.


                                                 47.


        Please produce true, accurate, and complete copies of all motor vehicle records or reports


 of any kind received from any private corporation or service, or any governmental entity relative to
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 38 of 47


 the driving history, driving record, and driving infractions of Defendant Segado since the


 commencement         of   Defendant   Segado's    employment     with   Defendant    Liquid   Transport


 Corporation up and through the date of trial.


                                                48.


            Please produce true, accurate, and complete copies of all documents and materials sent to


 or received from the Director of Regional Motor Carrier Safety of the Office of the Federal


 Highway Administration, the Georgia Regulatory Authority, or any other governmental agency


 relative to the subject collision which made the basis of this lawsuit.


                                                49.


            Please produce true, accurate, and complete copies of all certificates of authority, filings,


 registrations, license, permits, or other related documents issued by or sent to any governmental


 entity in regard to Defendant Liquid Transport Corporation or Defendant Segado's operations.


                                                50.


            Please identify all automobile accidents and moving violations for Defendant Segado prior


 to and subsequent to the subject collision, including the date of the event, the location, the


 jurisdiction, and a description of the accident and/or moving violation(s).


                                                51.


            Please produce true, accurate, and complete copies of any PSP report or similar report from


 the FMCSA on Defendant Segado showing his prior accidents and inspection history.


                                                52.


            Please state Defendant Raul Segado's date of birth, social security number, and driver's


 license.


                                                53.
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 39 of 47


           Please identify the cellphone number and service provider for all cellular phones owned,


 used, or operated by Defendant Raul Segado on the date of the subject collision.


                                               54.


           Please produce true, accurate, and complete copies of all cellular phone records showing


 incoming and outgoing calls, texts, and messages for the date of the subject collision.


                                               55.


           State the name and address of any person, including any party, who, to your knowledge,


 information or belief:


              a.   Was an eyewitness to the subject collision;


              b.   Has some knowledge of any fact or circumstance upon which your defense is


                   based;


              c.   Has   conducted any investigation relating to the subject collision or of the


                   background, employment, medical histoiy, or activities of Plaintiff


                                               56.


           To your knowledge, information or belief, has any person identified in the preceding


 interrogatory given any statement or report in connection with this action? If so, describe such


 statement or report and give the name and address of the person having custody and control


 thereof


                                               57.


           Please produce true, accurate, and complete copies of any document concerning any


 violation identified in response to the preceding Interrogatory.


                                               58.


           To your knowledge, information, or belief are there any videotapes, photographs, plats or
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 40 of 47


 drawings of the scene of the subject collision, the vehicles involved, or of Plaintiff? If so, please


 describe such videotapes, photographs, plats or drawings and give the name and address of the


 person having custody and control thereof.


                                              59.


        Please produce true, accurate, and complete copies of all such videotapes, photographs,


 plats or drawings identified in response to the preceding Interrogatory.


                                              60.


        If you intend to call any expert or technician as a witness at the trial of this action, state the


 subject matter on which he is expected to testify and state in detail the opinion held by each such


 expert or technician and give a complete summary of the grounds for each opinion held.


                                              61.


        Please produce true, accurate and complete copies of any videotape, photograph, report,


 data, memoranda, handwritten notes, or other document reviewed by or generated by an individual


 identified in response to the preceding Interrogatory.


                                              62.


        Please produce true, accurate, and complete copies of any documents obtained through a


 Request for Production of Documents or subpoena.
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 41 of 47


                                            63.


        In regard to any document which has not been produced on grounds of privilege, please


 state the following:


            a.   The date each document was generated;


            b.   The person generating each document;


            c.   The present custodian of each document;


            d.   A description of each document.


                                            64.


        Please produce true, accurate and complete copies of any medical records, videotapes,


 photographs, or other evidence concerning referencing or depicting Plaintiff


                                            65.


        Please produce a true, accurate and complete copy of the entire claim file created and


 maintained by Defendant Great West Casualty Company regarding Plaintiff's insurance claim that


 makes up the basis of this lawsuit.


        Respectfully submitted,


                                                   Respectfully submitted,


 The Melonakos Law Firm, LLC                       /s/ Michael Melonakos
 416 E. North St.                                  Michael A Melonakos, Esq.
 Greenville, SC 29601                              Attorney forPlaintiff
 (864) 485-5555 -Office                            GeorgiaBarNo: 115090
 (864) 752-1600 -Fax
                                                                                      E -filed in Office

Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Clerk
                                                    Page      42 of 47
                                                         of State Court
                                                   10/4/2018 4:44 PM
                                                                                      Coweta County, GA
                                                                                      Sheila Echols, Clerk


                         IN THE STATE COURT OF COWETA COUNTY
                                         STATE OF GEORGIA


 LISA ANN BAKER,                                 )
                                                 )
                 Plaintiff,                      )               Civil Action
                                                 )
 v.                                              )               File Number: 18SV0382E
                                                 )
 LIQUID TRANSPORT CORPORATION,                   )
 RAUL SEGADO; and GREAT WEST                     )
 CASUALTY COMPANY,                               )
                                                 )
                 Defendants.                     )
                                                 )

           MOTION FOR APPOINTMENT OF SPECIAL AGENT FOR SERVICE


         Comes now, Lisa Baker, the Plaintiff in the above action, by and through her attorney of

 record and moves that an Order be entered naming Christian Seklecki as a special agent to serve

 the Defendant(s) with a copy of the Summons and Complaint. Christian Seklecki is a Georgia

 Certified Process Server pursuant to O.C.G.A. § 9-1 1-4.1. In support thereof, Plaintiff shows that

 prompt service of process upon the Defendants is necessary and our specially appointed process

 servers will attempt service with due diligence. The Defendants) may not open the door to a

 uniformed deputy. Said agents are neither employees of this firm, nor an attorney of any parties.

 Said agents are neither a relative of a party, nor a party in this action, and have no financial interest

 in the outcome of this case and is "wholly disinterested." Further, all agents are more than eighteen

 (18) years of age and are citizens of the United States.



                 This   (/ day of-£>cAT 2018
                                                         Respeptlilly Submitted



                                                           [ttomey for Plaintiff
                                                         State Bar No. 115090
 Michael Melonakos
 The Melonakos Law Firm
 416 E. North St.
 Greenville, SC 29601
 mike@scinjuryattomey.com



                                                                                          Page 1 of 1
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 43 of 47


                        IN THE STATE COURT OF COWETA COUNTY
                                       STATE OF GEORGIA


 LISA ANN BAKER,                              )
                                              )
                Plaintiff,                    )               Civil Action
                                              )
 V.                                           )               File Number: 18SV0382E
                                              )
 LIQUID TRANSPORT CORPORATION,                )
 RAUL SEGADO; and GREAT WEST                  )
 CASUALTY COMPANY,                            )
                                              )
                Defendants.                   )
                                              )

                                              ORDER


        The above motion has been read and considered and the same appears to the Court that


 sufficient grounds exist for granting thereof, it is hereby ORDERED that Christian Seklecki, who


 is a Citizen of the United States and over the age of 18, are hereby authorized and specially


 appointed by this Court to serve process and to personally serve the Defendant(s) herein with the


 Summons and Complaint filed in this action and file their process of service as required by law.


                This          day of        , 2018




                                                      Judge
                                                      State Court ofCowetat County
 PRESENTED BY:

 Michael Melonakos
 The Melonakos Law Firm
 State Bar No: 115090
 416 E. North St.
 Greenville, SC 29601
 (864)485-5555
 Mike@sciniurvattornev.com




                                                                                     Page 1 of 1
Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 44 of 47


                               IN THE STATE COURT OT COWETA COUNTY
                                          STA1E OF GEORGIA

  EISA ANN BAKER,
                                                         )
                                                         )
                      Plaintiff,                                         Civil Action
                                                         )
                                                         )
  v.
                                                         )               File Number: 18SV0382L
                                                         )
  LIQUID TRANSPORT CORPORATION.                          >
 RAUL SEGADO; and GREAT WEST                             )
 CASUALTY COMPANY.
                                                         >

                     Defendants.                         )
                                                         )

                                   AFFIDAVIT OF CHRISTIAN SERT ECKI


            Personally, appeared before me. an officer duly authorised by
                                                                          law to administer oaths.

 Christian Seklechi, who after being duly sworn, states:


            1.   My name is Christian Seklecki and lam competent in all respects
                                                                                 to testify tegarding
                 the matters forth herein
        2.       1 am a citizen of the United Siates.
        3.       1 am over the age of eighteen (18).
                                                                           /
        4.       1 am not a party \o this lawsuit and I'm not vela'teii tria party in
                                                                                      this lawsuit.
        5.       1 have no inierest in the oulcome of this eaLe


                                                              /
 TURTHER AFFIANT S A YETHNOT.


 This   3        day of              oig
                                                     /
                                                    i




                                                                          !
                                                                   CHRISTIAN SEKLECKI

 S worn to and subscribed before me


                                                              **
                                                                   OH fif
                                                                        - c-



                                                    I        g                ^
                                                                                  \|
Notaiy 1-

                                                    v?k
                                                             '*£?'"fin"'
                                                                    co^> '
                                                                                    E -filed in Office

Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Clerk
                                                    Page      45 of 47
                                                         of State Court
                                                   10/8/2018 12:28 PM
                                                                                    Coweta County, GA
                                                                                    Sheila Echols, Clerk


                                                                                                         t   JV:
                          IN THE STATE COURT OF COWETA COUNTY
                                        STATE OF GEORGIA                                            -t?- 2C

  LISA ANN BAKER,                              )
                                               )
                 Plaintiff,                    )                  Civil Action

                                               )
  v.                                           )                  File Number: 18SV0382E


  LIQUID TRANSPORT CORPORATION,                )
  RAUL SEGADO; and GREAT WEST                  )
  CASUALTY COMPANY,                            )

                 Defendants.
                                               )


                                               ORDER


         The above motion has been read and considered and the same appears to the Court that


  sufficient grounds exist for granting thereof, it is hereby ORDERED that Christian Seklecki, who


  is a Citizen of the United States and over the age of 18, are hereby authorized and specially


  appointed by this Court to serve process and to personally serve the Defendant(s) herein with the


  Summons and Complaint filed in this action and file their process of service as required by law.


                 'Ibis J       day of O c/ ' . 2018

                                                       Judi
                                                       Stale Court ofCowelat County

  PRESENTED BY:
                                                              /

  Michael Melonakos                                    John Herbert Cranford
  The Melouakos Law Firm                           Coweta County State Court Judge
  State Bar No: 115090
  <116 E. North St.
  Greenville, SC 29601
  (864)485-5555
  Mike@sciniurvartornev.com




                                                                                      Page 1 of 1
            Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 46 of 47



                             IN THE STATE COURT OF COWETA COUNTY
                                       STATE OF GEORGIA

 LISA ANN BAKER,

               Plaintiff,                            CIVIL ACTION
                                                     FILE NO.: 18SV0382E
 v.

 LIQUID TRANSPORT CORPORATION,
 RAUL SEGADO; and GREAT WEST
 CASUALTY COMPANY,

               Defendants.

                                 NOTICE OF CHANGE OF ADDRESS

            COMES NOW, Kevin P. Branch, Attorney for Defendants in the above-styled matter, and

notifies the Court and parties of the following change of address. Effective November 9, 2018, all

communication regarding this matter should be addressed to the following attorneys, law firm and

address:

                             Kevin P. Branch, LLP – Georgia Bar No. 111839
                               MCMICKLE, KUREY & BRANCH, LLP
                                       217 Roswell Street, Suite 200
                                          Alpharetta, GA 30009
                                        Telephone: (678) 824-7800
                                        Facsimile: (678) 824-7801

            Respectfully submitted this 14th day of November, 2018.

                                              MCMICKLE, KUREY & BRANCH, LLP

                                                BY: /s/ Kevin P. Branch
                                                    KEVIN P. BRANCH
                                                    Georgia Bar No. 111839
                                                    For the Firm
                                                    Attorney for Defendants
217 Roswell Street, Suite 200
Alpharetta, GA 30009
Telephone:    (678) 824-7800
Facsimile:    (678) 824-7801




M0451177.1 14254
            Case 3:18-cv-00135-TCB Document 1-1 Filed 11/14/18 Page 47 of 47



                             IN THE STATE COURT OF COWETA COUNTY
                                       STATE OF GEORGIA

 LISA ANN BAKER,

               Plaintiff,                        CIVIL ACTION
                                                 FILE NO.: 18SV0382E
 v.

 LIQUID TRANSPORT CORPORATION,
 RAUL SEGADO AND GREAT WEST
 CASUALTY COMPANY

               Defendants.

                                   CERTIFICATE OF SERVICE

            This is to certify that I have this day served a copy of the foregoing NOTICE OF

CHANGE OF ADDRESS by depositing same in the United States Mail in a properly-addressed

envelope with adequate postage thereon to:

                                    Michael A. Melonakos, Esq.
                                   The Melonakos Law Firm, LLC
                                         416 E. North St.
                                       Greenville, SC 29601
                                       Attorney for Plaintiff

            This 14th day of November, 2018.

                                                /s/ Kevin P. Branch
                                                KEVIN P. BRANCH
                                                For the Firm




M0451177.1 14254
